Citation Nr: 1451312	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for coronary artery disease and assigned a 10 percent rating.

The Veteran testified at a September 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in May 2012, additional evidence was received.  Accompanying this evidence, however, was a statement waiving review of the evidence by the Agency of Original Jurisdiction (AOJ).  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination with respect to his service-connected coronary artery disease in November 2011.  Under the cardiac functional assessment section, the examination report noted that a diagnostic exercise test had not been conducted and listed the lowest level of activity at which the Veteran reported dyspnea and angina was greater than 7 METs but not greater than 10 METs.  In the Veteran's June 2012 Form 9 and at the September 2013 Board Hearing, the Veteran and his representative questioned the adequacy of the November 2011 VA examination.  In November 2013, additional medical evidence was received from the Regional West Medical Center, a private medical provider.  This evidence included the results of a December 2012 exercise EKG Cardiolite stress test.  At the September 2013 Board Hearing, the Veteran stated VA sent him to the private provider for this stress test.  The test results noted that the Veteran achieved a workload of 7 METs and the test was terminated due to shortness of breath.  In light of this additional medical evidence, which suggests that the Veteran's condition may have worsened since the November 2011 VA examination, the Veteran must be afforded a new VA examination to address the current severity of this condition.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those dating from May 2012.  

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected coronary artery disease.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

While review of the entire claims folder is required, attention is invited to the December 2012 medical evidence from the Regional West Medical Center, to include the results of a December 2012 exercise EKG Cardiolite stress test.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

